Citation Nr: 1629545	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to death pension benefits for accrued benefits purposes.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1943 to September 1945.  He died in November 2000, and his surviving spouse (hereinafter the "payee") died in October 2010.  The appellant in this case is the payee's niece.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The payee, the Veteran's surviving spouse, died in October 2010.  She had been awarded and was paid death pension benefits to a spouse at the aid and attendance rate.

2.  The appellant filed a claim for death pension for accrued benefits purposes in May 2012, more than one year following the payee's death..

3.  There were no unpaid benefits due to the payee at the time of her death.


CONCLUSION OF LAW

The criteria for payment of death pension for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, these duties do not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

Analysis

The appellant asserts entitlement to accrued death pension benefits so as to pay for the payee's final expenses.  The Board notes the payee was in receipt of death pension benefits at the aid and attendance rate at the time of her death.  See, e.g., December 2009 rating decision.

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).

In this case, the Board finds that entitlement to accrued benefits is barred by statute.  

Turning to the record, the payee died on October [redacted], 2010.  No claim for accrued benefits was filed within one year of her death.  The record reflects a claim was filed in January 2012 by the administrator/caregiver of the payee's assisted living facility seeking reimbursement for the payee's medical expenses.  The appellant did not file her own claim for accrued benefits until May 2012, more than one year after the payee's death.  Even assuming arguendo that the appellant filed the January 2012 claim through the administrator of the payee's assisted living facility, see August 2014 VA Form 9, this claim lies outside of the one year period during which a claim may be filed.  Significantly, the appellant herself does not contend that such a claim was filed on or before October [redacted], 2011.  See, e.g., April 2014 notice of disagreement.

Moreover, as the payee was being paid at the time of her death, there do not appear to have been any outstanding benefits that were due and could be paid on an accrued basis, even if the claim was timely filed.

The Board is sympathetic to the appellant and greatly appreciates the Veteran's honorable service to his country.  However, the legal criteria governing the payment of accrued benefits are clear and specific, and the Board must apply these laws to the established facts.  The Board is without any authority to grant benefits in this fact pattern.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In the present case, it has not been established or even suggested that the appellant filed a claim for accrued benefits within one year of the payee's death as required by statute.  See 38 U.S.C.A. § 5121(c) (West 2014).  Accordingly, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits for accrued benefits purposes is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


